Case 16-10790-K.]C Doc 1989 Filed 03/26/19 Page 1 of 13

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT ()F DELAWARE

In re:
Chapter l 1

Abeinsa Holding Inc., et al.,l

ease NO. 16-10790 (KJC)

Reorganized and Liquidating Debtors. : (Jointly Administered)
’ (Re: D.l. 1464, 1609)

 

MEMORANDUM OPINION2

BY: KEVIN J. CAREY, UNITED STATES BANKRUPTCY JUDGE

Before the Court are the objections to claims of Synfiex Insulations, LLC (“Syntlex”),
Orbital Insulation Corp. (“Orbital”), and Crown Financial, LLC (“Crown”). The Litigation
Trustee, Drivetrain, LLC (“Litigation Trustee”) filed the objection to CroWn’s clairn.3 The
Responsible Person, on behalf of the EPC Reorganized Debtors and the Solar Reorganized Debtcr
(together, the “Debtors”), filed the objection to the Synflex and Or‘oital claims4

BACKGROUND

On March 29, April 6, April 7, and June 12, 2016 (collectively, the “Petition Date”), the

Debtors filed voluntary chapter 11 petitions On July 28, 2016, the Court entered the Order

Establishing Deadlines and Procedures for Filing Proofs cf Claim and Approving the Form and

 

1 The Debtors in these chapter ll cases, together with the last four digits of each Reorganized Debtor’s
federal tax identification number, are as follows: Abeinsa i~loidings lnc. (9489); and Abengoa Solar, LLC
(6696). The Liquidating Debtors in these chapter ll cases. Together With the last four digits of each
Liquiclating Debtor’s federal tax identification number, are as foilows: lnabensa USA, LLC {2747); and
Abengoa Bioenergy Holdco, lnc. {8864).

2 'i`his Opinion constitutes tile findings of fact and conclusions of law required by Fed. R. Bankr. P. 7‘052.
This Coult has jurisdiction over this matter pursuant to 28 U.S.C. §§ i334(b) and 157. This is a core
proceeding pursuant to 28 U.S.C_ §§ iS',`/(b)(l) and (b)(Z)(B).

3_D.I. 1609.

4 D.I. 1464.

 

Case 16-10790-K.]C Doc 1989 Filed 03/26/19 Page 2 ot 13

Manner of Notice Thereof (the “Bar Date Order”).5 The deadline for persons or entities filing a
proof of claim Was set for September 26, 2016. Tlie deadline for any governmental unit to file a
proof of claim Was set for November 7, 2016. Over 1,000 proofs of claim Were filed.

The Debtors Were organized into four groups: (i) the EPC Reorganizing De‘otor Group; (ii)
the Solai' Reorganizing Debtoi‘ Group; (iii) the EPC Liquidating Debtor Group; and (iv) the
Bioenergy and Maple Liquidating Debtor Group. Accordingly, the Plan Was composed of four
separate plans ~ two plans of reorganization and two plans of liquidation - one for each Del')tor
group On December 15, 2016, the Court entered the Order Cont`n'ming Debtors’ Modified First
Amended Plans of Reorganization and Liquidation (the “Confirmation Order”).6 The Plan became
effective on March 31, 2017 (the “Effective Date”). As of the Effective Date, the Debtors Were
partially substantively consolidated under the following cases: (i) Abeinsa Hoiding Inc., for the
EPC Reorganized Debtors; (ii) A‘oengoa Solar, LLC, for the Solar Reorganized Debtor; (iii)
lnabensa USA, LLC, for the EPC liquidating Debtors; and (iv) Abengoa Bioenergy Holdco, lnc.
for the Bioenergy and Maple Liquidating Debtors. The Debtors’ other chapter 1 1 cases Were closed
on May 3, 2017.7

farias

Although the claims and objections have individual issues, ail three arise out of a common
set of facts related to insulation Work performed at the Mojave Solai' Power Plant Project in San
Bcrnardino County, California (the “Project).

(a) Synflex Ciaim

 

5D.I. 443.
6 D.I. i043.
7 D.I. 1303.

 

Case 16-10790-K.]C Doc 1989 Filed 03/26/19 Page 3 ot 13

Syni'lex is a Texas limited liability company with a principal place of business in Baytown,
Texas. Synflex provides insulation and scaffolding services and is owned by Eduardo Gracian and
Daniel Sinecio. Synflex and Abener Teyma Moj ave General Partnership (“ATMGP”) entered into
three contracts dated September 19, 2013, October 7, 2013, and December 10, 2013 (the
“Contracts”), under which Synflex would provide insulation services. A valid contractor’s license
number Was not provided

On October 28, 2014, the Debtors sent a letter to counsel for Synflex, indicating that
Synflex had failed to provide a truthful and accurate California Contractor’s License number, and
requested that Synflex provide the correct license number. No response Was received After several
attempts to contact Synflex, the Debtors sent a follow up letter to counsel, but received no
response. In Decemher 20]4, the Debtors ended the relationship with Synflex, due to a failure to
provide the accurate license number, performance issues, and for failing to pay subcontractors
The Debtors searched the online California Contractors State License Board database for valid
license numbers for both Synflex, and a related entity, Orbital;g and search results yieided that
neither Was a licensed entity.

On Septelnber 13,, 2016, Synflex filed an $11 million claim against Abeinsa I-Iolding for
insulation materiais, supplies, and services provided under the Contracts.9 The Debtors filed an
objection to Synflex’s claim on August 17, 2017.1“ The Deciaration of Pablo Schenone, in support

of the objection, asserts that the total amount awarded under the Contracts was $10.2 million, plus

 

8 The parties dispute whether Orbital is an affiliate of Syntiex. Eduardo Gracian Was also an owner of
Orbital. However, an affiliate reiationship is not required for the couit’s analysis

9 Proof of Claim no. 302.

10 D.i. 1464.

 

Case 16-10790-K.]C Doc 1989 Filed 03/26/19 Page 4 ot 13

change orders of $2.1 million, for a total of $12.3 million.11 The total paid to Synflex for work and
materials Was approximately $7.7 rniilion.12
(b) Orbital Claim

On September 13, 2016, Orbital filed a $l.l million claim for provision of labor, services,
equipment, and materials to Synflex. 13 Orbital is a Tcxas-based entity with a principal place of
business in Port Arthur, Te:)cas,14 which provides insulation, scaffolding, and limited painting
services to industrial clients in the Guif of Mexico region There Was no direct contractual
relationship between any of the Debtors and Orbital, but Orbitai acted as a vendor to Synflex.
Orbitai’s proof of claim attaches documentation of a mechanics lien filed against a non-Debtor
and a non-EPC Recognized Debtor, and numerous invoices to Synflex. Orbital never alleged that
it held a California contractor’s license.
(c) Crown Claim

ln Aprii 2014, Synflex and Crown entered into an Account Purchase Agreement, wherein
Crown would review invoices sent by Synflex and decide whether to approve and purchase an
invoice. Synflex submitted five invoices to Crown reflecting an obligation of the Debtors to
Synflex for work done on the Project. Crown decided not to purchase or factor any invoices
without first obtaining a written agreement from the account debtor. Synf`lex and the Debtors
signed Crown’s Agreernent (the “No Offset Agreement”) Which provided that the Debtors would
pay the amount of the invoices to Crown’s Community Banl<, and that the payment obligation was

not subject to offset, back charges, or disputes Between April 2014 and mid-October 2014, Crown

 

11 Schenone Decl. 1[1[ 15,16.

12 Schenone Decl. 1[ 20.

13 Proof of Claim no. 301.

1'1 Bruno Fernandez and Eduardo Gracian were co-owners from 2006 to 2013, and Eduardo Gracian is

currently the sole owner. Gracian Dep. 6:9-21, Jan. 4, 2018.
4

Case 16-10790-K.]C Doc 1989 Filed 03/26/19 Page 5 ot 13

submitted, and Debtors signed, an additional eighteen invoices. Crown’s claim“, filed on April 4,
2012, amounts to $2,022,527.00, which is the remainder of the $5.41 million allegedly owed to
Crown.
DISCUSSION

Banl<ruptcy Code section 502(b) provides that if a claim objection is made “the court, after
notice and hearing, shall determine the amount of such claim in lawful currency of the United
States as of the date of the filing of the petition, and shall allow such claim in such amount [subject
to certain exceptions, not applicable here.]”16 The burden of proof as to the validity of the claim
shifts between parties17 The Third Circuit described the shifting burdens of proof in Allegheny
Int’l as follows:

lnitially, the claimant must allege facts sufficient to support the claim. lf the
averments in his filed claim meet this standard of sufficiency, it is “prima facie ”
valid ln other words, a claim that alleges facts sufficient to support a legal liability
to the claimant satisfies the claimant's initial obligation to go forward The burden
of going forward then shifts to the objector to produce evidence sufficient to negate
the prima facie validity of the filed claim. lt is often said that the objector must
produce evidence equal in force to the prima facie case....ln practice, the objector
must produce evidence which, if believed, would refute at least one of the
allegations that is essential to the claim's legal sufficiency lf the objector produces
sufficient evidence to negate one or more of the sworn facts in the proof of claim,
the burden reverts to the claimant to prove the validity of the claim by a
preponderance of the evidence.... The burden of persuasion is always on the
claimant.18

“Section 502(b)(1) is most naturally understood to provide that, With limited exceptions, any

defense to a claim that is available outside of the bankruptcy context is also available in

 

15 Proofof Claim no. 114.

16 ll U.S.C.§ 502(b).

17 fn re Landsow'ce Commrmifies Deve[opment LLC, 485 B.R. 310 (Bankr. D. Del. 20]3) (citations
omitted).

18 la re Allegheny Inf’l, Inc., 954 F.2d 167, 173-74(3d Cir. 1992) (citations omitted).

5

Case 16-10790-K.]C Doc 1989 Filed 03/26/19 Page 6 ot 13

bankruptcy.”19 This requires bankruptcy courts to consider state law in determining the validity of
a claim.20

The underlying statute is Section 7031 of the California Contractors’ State License Law,
which states, in relevant part, that:

[n]o person engaged in the business or acting in the capacity of a contractor, may

bring or maintain any action, or recover in law or equity in any action, in any court

of this state for the collection of compensation for the performance of any act or

contract where a license is required by this chapter without alleging that he or she

was a duly licensed contractor at all times during the performance of that act or

contract regardless of the merits of the cause of action brought by the person. . .21
“ln California, a contractor Who performs unlicensed work is not entitled to recover payment for
that work.”;12 “The purpose of the licensing law is to protect the public frorn incompetence and
dishonesty in those who provide building and construction services.”23 The licensing requirement
ensures that all persons providing such services in Caiifornia have requisite skill and character, are
apprised of local laws and codes, and know the principles of administering a contracting business.2’1
“The obvious statutory intent is to discourage persons who have failed to comply with the licensing
law from offering or providing their unlicensed services for pay.”25

“Section 7031 represents a legislative determination that the importance of deterring

unlicensed persons from engaging in the contracting business outweighs any harshness between

the paities, and that such deterrence can best be realized by denying violators the right to maintain

 

19 ]i‘avelers Cas. and Sw‘. Co. ofAme."iccr v. Pacg'fic Gas and Elec. CO., 549 U.S. 443, 444 (2007).
20 Id.

21 Cal. Bus. & Prof. Code § 703l(a).

22 MP Nexlevel ofCah'fornicr, ]nc. v. CV]N, LLC, 740 Fed. Appx. 881, 883 (9th Cir. 2018).

23 Monfgomery Sansome LP v. Rezai, 204 Cal. App. 4th 786, 794 (2012)

21 ]d.

25101. (citing Hydrofech Syslems, Lfd. v. Oasis Waterpark, 52 Cal. 3d 988, 995 (l99l)).

6

 

Case 16-10790-K.]C Doc 1989 Filed 03/26/19 Page 7 ot 13

any action for compensation in the courts of this state.”26 The California Supreme Court has given
a broad, literal approach to section 7031(a) and has held that it applies even when the person for
whom the work was performed knew the contractor was unlicensed.” An unlicensed contractor
may not circumvent the clear provisions and purposes of section 7031 by alleging that when the
illegal contract was made, the other party had no intention of performing213 “Section 7031 places
the risk of such bad faith squarely on the unlicensed contractors shoulders.”29

“Section 7031 creates both a defense to any action to enforce a lien or collect a debt brought
by an individual who was not a licensed contractor for the duration of the contract as well as an
affirmative claim that can be asserted offensively.”30 The statute provides remedies through a
defensive shield or an affirmative sword.“ “The shield contained in section 7031(a), was enacted
more than 70 years ago, and provides that a party has a complete defense to claims for
compensation made by a contractor who performed work without a license, unless the contractor
meets the requirements of the statutory substantial compliance doctrine.”32 The swr)rd, contained
in section 7031(b), allows a hiring party to recover amounts paid to an unlicensed contractor.33 For
the purposes of this discussion, only the shield provision of section 703l(a) is relevant.

The statute imposes strict penalties for a contractcr’s failure to maintain proper licensure.

Earlier cases softened the severity of the statute by allowing contractors to show that they had

 

26 ]d. (citing MWE!'ecfors, Inc. v. Niederhazrser Ornamenfa] & Mem! Works Co., Inc., 36 Cal. Lith 412, 423
(Car. 2005)).

2? Hya'rotech, 58 Cal. 3d at 997.

28 Id.

29 Ia’.

30 111 re Yurdumyan, 2018 WL 4042817, *2 (Aug. 23, 2018).

31 Id.

32 Ia'. (citations oniitted).

33 Id.

 

Case 16-10790-K.]C Doc 1989 Filed 03/26/19 Page 8 ot 13

substantially complied with licensure 1'equi1'ements.3‘1 But the doctrine of substantial compliance
has limited application under section 7031. The statute states, in relevant part:

The judicial doctrine of substantial compliance shall not apply under this section

where the person who engaged in the business or acted in the capacity of a

contractor has never been a duly licensed contractor in this state. However,

notwithstanding subdivision (b) of Section 143, the court may determine that there

has been substantial compliance with licensure requirements under this section if it

is shown at an evidentiary hearing that the person who engaged in the business or

acted in the capacity of a contractor (l) had been duly licensed as a contractor in

this state prior to the performance of the act or contract, (2) acted reasonably and

in good faith to maintain proper licensure, and (3) acted promptly and in good faith

to remedy the failure to comply with the licensure requirements upon learning of

the failure.35
ln short, to comply with the statute under modern substantial compliance, the contractor must have
been duly licensed at some time prior to the performance of the act or contract36
(a) Synflex Claim

Synflex argues that it held itself out to the Debtors as an entity authorized to provide
insulation and scaffolding services in California, but it did so with full disclosure that it was relying
on its relationship with a third-party entity, A-l Mechanical Insulation, LLC (“A-l Insulation”).
Synflex understood that it was authorized to operate under A~l lnsulation’s California contractor’s
license. Synflex asserts that the Debtors confirmed Synflex’s contracting status and used Synflex’s
services with full knowledge and approval of its licensing position Synf`lex alleges that the Debtors
ousted Synflex from the project and fraudulently claim discovery of Synflex’s licensing status to
avoid payment

The Contracts between ATMGP and Synflex explicitly state that Synflex, not A-l

lnsulation, would maintain required licenses to provide services37 California courts have rejected

 

34 MWEr-‘ecmrs, 36 Cal. 4th at 418.
35 Cal. Bus. & Prof. Code § 7031(e).
36 MWEFectors, 36 Cal. 4th at 432.
37 Dl. l464, EX. l.

Case 16-10790-K.]C Doc 1989 Filed 03/26/19 Page 9 ot 13

the notion of “borrowing” a license and have determined that the contracting party must maintain
a valid license.38 Synflex was the contracting party and was, therefore, required to maintain the
appropriate license.

Synflex argues that the Debtors induced its performance without a license with a false
promise to pay. However, the Hydrorech court rejected a fraud claim in this situation The court
stated, “ln a garden~variety dispute over money owed an unlicensed contractor, the contractor
cannot evade section 7031 by alleging that the express or implied promise to pay for the
contractor's work was fraudulent However artful the pleadings, if the primary fraud alleged is a
false promise to pay for unlicensed construction work, and the primary relief sought is
compensation for the work, section 7031 bars the action.”39 Accordingly, Synflex’s contention of
fraud on behalf of the Debtors is barred

Finally, Synflex argues that its efforts to conform to the statute amount to substantial
compliance. Synflex argues that it disclosed that it lacked a California license and took appropriate
steps to create an affiliate relationship with a California licensed contractor. However, substantial
compliance under section 7031 requires that the contractor be duly licensed “prz'or-‘ to the
performance ofthe act or conn'acf.”*“ Thus, to invoke substantial compliance, a contractor who
was unlicensed at any time is required to establish that he or she had been duly licensed at some
time before performance began.‘“ Synflex does not allege that it held a California license at any
time before performance began. Therefore, Synflex is ineligible, under Section 7031, to invoke the

doctrine of substantial compliance.

 

33 Opp v. Sf. Paul Fire & Marinu lns. Co., 154 Cal, App. 4111 71, 75-79 (2()07) (holding that borrowing a
license number from a closely-related party is insufficient to satisfy section 703 l).

39 Hydrofech, 36 Cal. 4th at 1002.

40 Cal. Bus. & Prof. Code § 703 l(e) (ernphasis added).

‘11MWEr'ecmrs, 36 Cal. 4th at 768.

 

CaSe 16-10790-K.]C DOC 1989 Filed 03/26/19 Page 10 Of 13

Regardless of any asserted equities, Bus. & Prof. Code, § 7031, bars all actions that
effectively seek compensation for illegal unlicensed contract work.42 The statute is absolute, and
its application applies regardless of the knowledge of any customer. Synflex was not a licensed
contractor. Regardless of the Debtors’ knowledge, Synflex is not entitled to any payment because
of its unlicensed status.

(b) Orbital Claim

Orbital states that it lacks a direct relationship or agreement with the Debtors, and instead
has a direct contractual relationship with Synflex as its vendor of materials and rental equipment
Orbital argues that even if the claim fails for lack of privity between Orbital and the Debtors, a
claim should still exist for Orbital’s rental property that remains in the hands of the Debtor. Outside
of the existence of a relationship between Orbital and Synflex, Orbital has failed to provide
documentation supporting its ciaim. Orbital sent invoices to Synflex, but no agreements or other
documents reference the Debtors or reflect that that the leased material is related to a project of the
Debtors. Further, there is no documentation to indicate which equipment and/or inventory is being
Withheld from Orbital, and no evidence provided of what the market replacement value would be.

Orbital has not provided evidence of a claim against the Debtors, but rather a claim against
Synflex. Orbital fails to substantiate a claim against the Debtors, and the claim is disallowed
(c) Crown Claim

Crown contends that it has a valid claim arising from Synflex’s services to the Debtors
under the No~Offset Agreement, despite the nullity of Synflex’s claims. Crown asserts that it not
only agreed to a factoring agreement With Synflex, but it was separately a party to the No-Offset

Agreement with ATMGP which gives rise to its claim. Crown submits that the No~Offset

 

12 Hydrotech, 36 Cal. 4th at 997.
10

CaSe 16-10790-K.]C DOC 1989 Filed 03/26/19 Page 11 Of 13

Agreement is an independent contract, supported by valid offer, acceptance, meeting of the minds,
communication of assent, execution and consideration/13 Crown asserts that the l\lo~Offset
Agreement entitles Crown to recovery, as it successfully performed under that separate agreement

Crown’s claims should be treated as that of an assignee An assignment of a contract results
in the assignee stepping into the shoes of the assignor; receiving no more and no less than the
assignor.*M An assignment does not modify the terms of the underlying contract and is “a separate
agreeinth between the assignor and assignee which merely transfers the assignor's contract rights,
leaving them in full force and effect as to the party charged”45 “An assignment is intended to
change only who performs an obligation, not the obligation to be performed.”‘16

I have determined that the Synflex claims are invalid Synflex was not a licensed contractor
and, however harsh the result may be, is barred from recovery under Cal. Bus. & Prof. Code §703 1.
Synflex assigned its rights to payment to Crown under the factoring agreement This factoring
agreement provided that Crown would purchase invoices from Synflex and would obtain the same
rights that Synflex had This is an assignment and should be treated as such. The Synflex claims
are unenforceable lt follows, then, that Crown, as an assignee of Synflex, also lacks an enforceable
claim. The Court does not need to consider the validity of an alleged independent contract, as the

claims underlying the contract are void47

 

13 Crown asserts that the independent contract arises under Texas law, which requires six components for a
valid contract.

44 Medfrom'c A VE, Inc. v. Advanced Cardr'ovasculcn' Sys)‘ems, Inc., 247 F.3d 44 {3d Cir. 2001).

45 Cilif)cmk, N.A. v. TeIe/Resonrces, Inc., 724 F.2d 266, 269 (2d Cir. l983).

46 Medn‘om`c, 247 F.3d at 60.

47 Crown cites LSQ Fzmding Group, L.C. v. EDS Field Serr>ices, 879 F. Supp. 2d 1320 (M.D. Fla. 2012),
which found adequate consideration for an independent contract concerning a factoring arrangement
because parties testified that the assignor would not otherwise have been able to provide service Without
the assignment This case is distinguishable from LSQ because the invoices are unenforceable under section
7031.

ll

CaSe 16-10790-K.]C DOC 1989 Filed 03/26/19 Page 12 Of 13

Finally, Crown argues that U.C.C. § 9~4()3 limits the defenses that may be asserted Section

9-4()3(b) states:48
Except as otherwise provided in this section, an agreement between an account
debtor and an assignor not to assert against an assignee any claim or defense that

the account debtor may have against the assignor is enforceable by an assignee that
takes an assignment

(]) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property

assigned; and

(4) without notice of a defense or claim in recoupment of the type that may

be asserted against a person entitled to enforce a negotiable instrument

under Section 3-305(a).‘49
Further, Section 9-403(0) provides:

Subsection (b) does not apply to defenses of a type that may be asserted

against a holder in due course of a negotiable instrument under Section 3-

305(b).50 `
Accordingly, Section 9-403(b) & (c) must be read in conjunction with Section 3-305. U.C.C.§ 3-
305(b) pr‘ovides: “The right of a holder in due course to enforce the obligation of a party to pay
the instrument is subject to defenses of the obligor stated in subsection (a)(l), but is not subject to
defenses of the obligor stated in subsection (a)(Z) or claims in recoupment stated in subsection
(a)(3) against a person other than the holder.” Defenses listed in section 3-305(a)(l) include duress,
lack of legal capacity, or illegality of the transaction, which under other law, nullifies the obligation
of the obligor.51

Paragraph l of the Uniform Comnrercial Code comment following section 3-3 05 explains

that if, under local law, the effect of the duress or the illegality is to make the obligation entirely

 

48 Parties do not note which state’s version of the UCC should be interpreted However, both Texas and
California have adopted UCC sections 9-4()3 and 3-3 05 without changes

49 Urriforrn Cornmercial Code § 9-403(b).

50 U.C.C. § 9-403(c).

51 U.C.C. § 3-305.

12

 

CaSe 16-10790-K.]C DOC 1989 Filed 03/26/19 Page 13 Of 13

null and void, the defense may be asserted against a holder in due course. Otherwise it is cut off.52
The Trustec further cites Wilson v. Sfeele in support of this position, which determined that an
unlicensed California contractor’s assignee does not take a note free from the defense of “illegality
of the transaction, as renders the obligation of the party a nullity.”53 Even if Crown is a holder in
due course of the assignment from Syntlex, the Synflex invoices are unenforceable as a matter of
California law. Therefore, under section 3~305(b), illegality may be asserted against Crown, as the
assignee of Syntlex.
CONCLUSION
For‘ the foregoing reasons, the Trustee’s Objections to Claims are sustained and claims

numbered 114, 301 and 302 are denied. An appropriate order follows

BY THE COURT:

W/l/\ di ér»z/t/a/
KEVIN CYAR§
UNITE[¥ STATS jANKRQiC/> PT COURT

DATE];»l/l'W/ir?l>, 2019

 

52 U.C.C. § 3-305, par. l.
53 Wilsou v. Stee]e, 211 Cal. App. 3d 1053, 1056 (1989).

13

